DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Zimmerman on 04/15/2021.

The application has been amended as follows:

18. (Currently Amended) The system of claim  17, wherein the operations further comprise publicly publishing the cryptographic proof via a public blockchain.

Response to Amendment
Claims 1-20 are pending. Claims 1, 11 and 18-19 are currently amended.

Terminal Disclaimer
The terminal disclaimers filed on 02/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Publication Nos. 16/116,972, 16/116,975, 16/116,976 and 16/905,961 has been reviewed and is accepted.  The terminal disclaimers has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration, the prior art taken either alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Leporini et al. (US Pub No. 2018/0181768) discloses creation and management of authorizations of blockchain objects.  Systems and methods managed by a controlled number of governing entities allow the management of access authorizations for an object connected to a varying group of services.  Systems and methods therefore have numerous advantages including strong inter-operability, strong resilience, confidentiality, autonomy, ensured data integrity and traceability (Leporini, Abstract), Chapman et al. (US Pub No. 2018/0225640) discloses a digital payment token associated with a payor-user indicating the status of a payment obligation of the payor-user. The network node may perform a query to retrieve a block address of a smart contract (or a smart code) associated with the digital event trigger.  The query may be any kind of a database query such as a structured query language (SQL) query to a database.  In some implementations, the queried database may be stored locally within one or more non-transitory storages within the network node.  In other implementations, the database may be stored and/or shared across multiple network nodes.  The database may include, for example, Chapman, Abstract, Figure 4 and pages 11-12, paragraph 0066), Roets (US Patent No. 10,135,607) discloses distributed public ledger interaction methods and systems are presented by which one or more elements of a first smart contract are privately recorded on a secure ledger node.  In some variants the first smart contract is executed so as to retrieve public ledger node data from a first public ledger node so as to configure at least one transaction that is thereafter executed at least to the first public ledger node or to a second public ledger node (or both) (Roets, Abstract), Li (US Pub No. 2019/0018947) discloses login information data processing.  In one example method, a smart contract is created based on a predetermined smart contract template.  The smart contract includes login information Li, Abstract), Isaacson et al. (US Pub No. 2020/0167870) discloses smart contract code is contained in the blockchain to perform the remote invocation of the contract logic and configured to receive the results of the computation, with the same outcome as if the complete smart contract logic were executed on the blockchain. The smart contract is published to the blockchain for future execution upon code generation or in the alternative embodiment the logic required to perform a remote execution of the smart contract as a network service (Isaacson, page 6, paragraph 0059), and Sharma et al. (US Pub No. 2019/0087446) discloses managing a service request in a blockchain network are provided. The method includes receiving, by a first device, a service request, identifying an intent from the service request, selecting one or more atomic contracts, each of which is related to the intent, wherein the atomic contracts are associated with a second device on the blockchain network and are verified in the blockchain network, generating a new contract including the atomic contracts, and broadcasting the new contract over the blockchain network (Sharma, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “querying, by the server, an electronic database for the contract identifier that uniquely identifies the digital contract, the electronic database electronically associating network addresses to contract identifiers including the contract identifier that uniquely identifies the digital contract; identifying, by the server, a network address of the network addresses that is electronically associated with the contract identifier that uniquely identifies the digital contract; sending, by the server, a service request to the network address that is electronically associated with the contract identifier that uniquely identifies the digital contract, the service request requesting an execution of the digital contract” (claims  1, 11 and 19), in combination with the rest of the claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHAQUEAL D WADE/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437